Dismissed and Opinion Filed December 29, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00967-CV

                          JOHN JOHNSON, Appellant
                                   V.
                            KIM WELLS, Appellee

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-02496

                        MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Nowell
                           Opinion by Justice Molberg
      Stating he no longer wishes to pursue this appeal, appellant has filed a motion

to dismiss. We GRANT the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




                                           /Ken Molberg//
                                           KEN MOLBERG
200967f.p                                  JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JOHN JOHNSON, Appellant                     On Appeal from the 14th Judicial
                                            District Court, Dallas County, Texas
No. 05-20-00967-CV         V.               Trial Court Cause No. DC-19-02496.
                                            Opinion delivered by Justice
KIM WELLS, Appellee                         Molberg, Justices Reichek and
                                            Nowell participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      Subject to any agreement between the parties, we ORDER that appellee Kim
Wells recover her costs, if any, of this appeal from appellant John Johnson.


Judgment entered this 29th day of December 2020.




                                      –2–